                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JEFF SWIECICKI,                                    Case No. 5:21-cv-00584

      Plaintiff,                                   Judge Benita Y. Pearson

       v.                                          Magistrate Judge Kathleen Burke

CAINE & WEINER COMPANY, INC.
d/b/a CAINE & WEINER, INC.

      Defendant(s)


  NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANT CAINE & WEINER
                          COMPANY, INC.

       Plaintiff Jeff Swiecicki, through Counsel, hereby dismisses its Complaint against

Defendant Caine & Weiner Company, Inc. without prejudice pursuant to Civ. R. 41(a)(1)(A)(i).

                                             Respectfully Submitted,

                                             /s/Marc E. Dann
                                             Marc E. Dann (0039425)
                                             Brian D Flick (0081605)
                                             DANN LAW
                                             P.O. Box 6031040
                                             Cleveland, OH 44103
                                             Telephone: (216) 373-0539
                                             Facsimile: (216) 373-0536
                                             notices@dannlaw.com
                                             Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I certify that on April 7, 2021 I electronically filed this Notice of Voluntary Dismissal
with the Clerk of Court using the CM/ECF system, which will send notification of such filing to
counsel of record. I additional served the following party on April 7, 2021 via certified mail,
postage prepaid:

       Caine & Weiner Company, Inc.
       c/o Greg A. Cohen, Registered Agent
5805 Sepulveda Boulevard Fl 4
Sherman Oaks, CA 91411-2532

                                /s/Brian D. Flick, Esq.
                                Marc E. Dann (0039425)
                                Brian D. Flick (0081605)
                                DannLaw
                                Co-counsel for Plaintiff and the Putative Class
